           Case 3:19-cv-05711-EMC Document 72 Filed 12/07/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10                                                         Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
11    INC., individually and on behalf of all others       [PROPOSED] ORDER GRANTING
      similarly situated,
                                                           UNOPPOSED MOTION FOR
12                                                         EXTENSION OF ALL REMAINING
                             Plaintiff,
13                                                         DEADLINES
      v.
14                                                         Date: TBD
      TOTAL MERCHANT SERVICES, LLC, a                      Time: TBD
15    Delaware limited liability company,                  Judge: Hon. Edward M. Chen
                                                           Courtroom: 5
16                           Defendant.                    Complaint Filed: September 11, 2019

17
18          Pending before the Court is Plaintiff’s Motion for Extension of All Remaining Deadlines

19   (“Motion”). Having read and considered the Motion, the Court, being fully advised in the
20   premises, finds as follows:
21
            1.      The Motion is GRANTED.
22
            2.      The following deadlines are hereby ORDERED:
23
                 a. Plaintiff’s Expert Disclosure Deadline: March 8, 2021;
24
                 b. Defendant’s Expert Disclosure Deadline: March 22, 2021;
25
                 c. Deadline to Complete Discovery: April 30, 2021;
26
                 d. Plaintiff’s Motion for Class Certification: April 12, 2021;
27
28
     [PROPOSED] ORDER GRANTING                         1
     MOTION FOR EXTENSION
     RE: ALL DEADLINES
          Case 3:19-cv-05711-EMC Document 72 Filed 12/07/20 Page 2 of 2




 1             e. Defendant’s Opposition to Class Certification: May 10, 2021;
 2             f. Plaintiff’s Reply in support of Class Certification: May 17, 2021; and
 3             g. Hearing on Motion for Class Certification and Further Case Management
 4                 Conference: June 10, 2021, at 1:30 p.m.
 5   IT IS HEREBY ORDERED
 6

 7
             December 7, 2020
     Dated: ________________                            __________________________
 8                                                      Hon. Edward M. Chen
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING                      2
     MOTION FOR EXTENSION
     RE: ALL DEADLINES
